Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 1 of 14 PageID #: 4073



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  JASON LEE VAN DYKE                      §
      Plaintiff                           §
                                          §
  v.                                      §                 Case No. 4:18cv247
                                          §
  THOMAS CHRISTOPHER RETZLAFF §
  a/k/a Dean Anderson d/b/a BV Files, Via §
  View Files L.L.C., and ViaView Files    §
        Defendant                         §


           PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY
                                   JUDGMENT

                                  I.    INTRODUCTION AND FACTS

1.         Plaintiff declines to further response to Defendant’s baseless assertion that this lawsuit

           was filed against him in retaliation for a state bar grievance. However, Defendant is

           correct that this lawsuit is retaliatory in nature: it was filed in retaliation for

           Defendant’s stalking behavior, which has spanned over three years, cost him his full

           time employment on two occasions, ruined his career, destroyed his business and

           business relationships, devastated both his personal reputation and financial condition,

           harmed his relationships with friends and family members, and taken a serious toll on

           his mental health and wellbeing.

     1.2   Plaintiff has never misrepresented the nature or purpose of this lawsuit: it is intended to

           obtain compensation for this stalking behavior, to punish this stalking behavior, and to

           obtain a court order enforceable by contempt so as to ensure Defendant’s incarceration

           if this stalking behavior continues. This lawsuit does not now, nor has it ever, had

           anything to do with a state bar grievance. The notion that Defendant’s ongoing stalking

           behavior is entitled to First Amendment protection is outrageous. It is not entitled to


RESPONSE TO MOT. S.J.
                                                                                                 Page 1 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 2 of 14 PageID #: 4074



      First Amendment protection any more than child pornography is entitled to such

      protections. In fact, it is subject to criminal prosecution under 18 U.S.C. 2261A.

                                      II.   ARGUMENT

A.    Grounds

2.1   A motion for summary judgment is subject to Fed. R. Civ. P. 56. There is no dispute

      among the parties as to the proper summary judgment standard with respect to an

      affirmative defense: he must show that there are no genuine issues of material fact and

      that he is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The problem

      with Defendant’s motion for summary judgment on his claim under the Defamation

      Mitigation Act (“DMA”) is evidence from his own pleadings: he has denied

      committing any of the acts alleged by Plaintiff in his third amended complaint. See

      ECF 126, ¶ 16 – 90.

B.    Defendant’s Denial That He Published The Material For Which He Has Been
      Sued Makes His Assertion Of A Defense Under The DMA Untenable

2.2   Although a defamation case always involves issues concerning the First Amendment,

      cases where the identity of a publisher is disputed are comparably rare. No Texas

      appellate case has ever considered the question of how the DMA applies in

      cases where one of the major factual issues is the identity of the publisher or false and

      defamatory statements. This remains one of the major factual issues in this case as

      Defendant has not only denied them, but has invoked legal privilege under both the

      First and Fifth Amendment with respect to all of Plaintiff’s discovery relating or

      pertaining to the identity of the person responsible for publishing the content at issue.

      See ECF 164, 165 and 167. In fact, during a May 2018 string of e-mails further

      referenced in paragraph 2.19 above, Mr. Dorrell denied that the person using the “Dean


RESPONSE TO MOT. S.J.

                                                                                      Page 2 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 3 of 14 PageID #: 4075



        Anderson” pseudonym was his client and further denied any knowledge of Defendant’s

        use of the “Dean Anderson” pseudonym. A copy of this correspondence is attached

        hereto as Exhibit “A”.

2.3     The first requirement of the DMA is for a correction, clarification, or retraction to be

        served upon the publisher. Tex. Civ. Prac. & Rem. Code § 73.055(d)(1). The statute

        does not state “publisher or alleged publisher.” Id. Thus, a reasonable interpretation of

        the DMA contemplates the scenario typical of most defamation lawsuits; one in which

        the identity of the publisher is undisputed. However, Defendant wishes to have things

        both ways. To establish a partial defense under the DMA, he has claimed to have never

        received a notice which must be served on a publisher to be legally sufficient. He does

        this while simultaneously claiming that he is not the person responsible for publishing

        any of the material that Plaintiff has attributed to Defendant in his complaint: he

        continues to assert that “Dean Anderson” is a separate and distinct person from him,

        that he is not one of the owners or publishers of “BV Files”, and that he is privileged

        from answering any discovery concerning the true identity of the publisher.

  2.4   Although this scenario has never been considered by a Texas appellate court in the

        context of the DMA, it has been considered by the Texas Supreme Court in the context

        of the Texas Citizens Participation Act (“TCPA”). In Hirsch v. Tatum, the court held

        that the TCPA was applicable to any lawsuit arising from an exercise of First

        Amendment speech regardless of whether the defendant admitted to engaging in the

        speech or not. 526 S.W.3d 462, 466 – 67 (Tex. 2017). While it would certainly be

        reasonable for Defendant to argue that the DMA applies to “all claims for relief . . .

        arising out of harm to personal reputation caused by false content of a publication”,




RESPONSE TO MOT. S.J.
                                                                                        Page 3 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 4 of 14 PageID #: 4076



       such an argument would be incorrect for one major reason: the TCPA was designed to

       act as a bar to unmeritorious lawsuits based upon the exercise of a First Amendment

       right, while the DMA was intended to provide a person actually defamed by a

       publication or broadcast to mitigate damages prior to bringing an legitimate claim. Tex.

       Civ. Prac. & Rem. Code § 27.002; Tex. Civ. Prac. & Rem. Code § 73.052. Defendant

       acknowledges in his motion that statutes such as the DMA are provided to encourage

       retraction as “an alternative to costly litigation.” Def.’s Mot. S.J. ¶ 11.

  2.5 The application of the DMA in an instance where the identity of the publisher of a

       defamatory statement remains in factual dispute results in a legal absurdity. How could

       the Defendant have an ability to retract something that he denies publishing in the first

       place? He should be required to make a choice: Either admit that he is the person

       responsible for the “Dean Anderson” e-mails and the “BV Files” blog, or abandon his

       defense under the DMA.

B.     The DMA Does Not Apply To Plaintiff’s Claim For Malicious Prosecution

2.6    The notion that the DMA applies to a claim for malicious criminal prosecution is a

       legal absurdity. The reason for this is simple: the act of sending a witness notice of a

       claim under the DMA could be construed as witness tampering. Specifically:

               “A person commits an offense if, with intent to influence the witness, he offers,
               confers, or agrees to confer any benefit on a witness or prospective witness in
               an official proceeding, or he coerces a witness or a prospective witness in an
               official proceeding (1) to testify falsely; (2) to withhold any testimony,
               information, document, or thing; (3) to elude legal process summoning him to
               testify or supply evidence; (4) to absent himself from an official proceeding to
               which he has been legally summoned; or (5) to abstain from, discontinue, or
               delay the prosecution of another.” Tex. Penal Code § 36.05(a).

2.7    There can be no question that the very nature of a formal request for correction, change,

       or retraction under the DMA carries with it the implied, if not the express, threat of a


RESPONSE TO MOT. S.J.

                                                                                       Page 4 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 5 of 14 PageID #: 4077



      lawsuit in the event that compliance is not forthcoming. As a person “initiating or

      procuring” a criminal action would undoubtedly be a witness in the underlying criminal

      proceeding, a demand tendered pursuant to the act could reasonably be construed as

      coercing a witness to “withhold any testimony, information, document, or thing.”

      Although a criminal witness tampering prosecution for nothing more than sending a

      statutory notice under the DMA would obviously be unlikely, it would be unreasonable

      to read the DMA in such a manner as to state that it requires an action prohibited under

      the penal code.

2.8   In this case, even if Defendant was entitled to the dismissal of Plaintiff other claims, he

      would still not be entitled to dismissal of his claim for malicious prosecution. The

      statute of limitations on a claim for malicious prosecution is one year. Tex. Civ. Prac. &

      Rem. Code § 16.002(a); Mead v. Property Owners’ Ass’n of Terlingua Rach, Inc., 410

      S.W.3d 434, 437 (Tex. App. – El Paso 2013, no pet.). A cause of action for malicious

      prosecution accrues when the criminal prosecution ends. Id. at 438. The date that the

      wrongful prosecution of Plaintiff ended was September 26, 2019. ECF 113, ¶ 6.32.

      Accordingly, even if the DMA can be fairly read as applying to malicious prosecution

      claims, Defendant’s present remedy with respect to this claim is abatement.

C.    The DMA Does Not Mandate Dismissal of Plaintiff’s Claims

2.9   Defendant correctly states that the Fifth Circuit has interpreted the DMA as requiring

      dismissal when there is a failure to comply with the statute. Tubbs v. Nicol, 675 Fed.

      App’x 437, 439 (5th Cir. 2017). This holding, however, is not precedential. 5th Cir. R.

      47.5.4. He also correctly states that one Texas appellate court agrees with this decision.

      Zoanni v. Hogan, 555 S.W.3d 321, 328-30 (Tex. App. – Houston [1st Dist.] 2018, pet.




RESPONSE TO MOT. S.J.
                                                                                      Page 5 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 6 of 14 PageID #: 4078



       granted June 5, 2020). However, since the unpublished holding in Tubbs on January 12,

       2017, there has been as split of authority among Texas intermediate appellate courts on

       this issue. The First Court of Appeals, with its holding in Zoanni, is the only Texas

       court that has reached the same determination as the 5th Circuit in Tubbs.

2.10   The issue was first considered by a Texas appellate court in Hardy v. Communication

       Workers of Am. Local 6215 AFL-CIO. 536 S.W.3d 38, 48 (Tex. App. – Dallas 2017).

       The Texas court was quick to rebuke the Fifth Circuit in its own consideration of the

       issue noting that, in affirming summary judgment in Tubbs, the Fifth Circuit failed to

       address whether the abatement procedure set out in § 73.062 of the statute indicated an

       intent by the legislature that a plaintiff’s defamation claim was not subject to dismissal

       solely based on a failure to comply with § 73.055(a). Id. at n. 5.

2.11   The Hardy court conducted its own in-depth analysis of the statute considering whether

       the word “maintain” in § 73.055(a) demonstrated an intent by the legislature to bar an

       otherwise sound defamation claims. Id. at 46. Rather than finding an intent the dismiss,

       the court looked at the entire statute and found that the legislature intended this

       provision as meaning that the suit could not be maintained in the face of a plea in

       abatement authorized by § 73.062. Id. It also noted that the statute does not mention

       dismissal as a consequence for making a timely request, but rather, states the

       consequence as being a prohibition on the recovery of exemplary damages. Id. at 46 –

       47.

2.12   When construing the whole of the statute, the court also took note of the mechanism

       enacted by the legislature affording a defendant the right to challenge the sufficiency of

       a request for correction, clarification, or retraction. Id. at 37. It reasoned that “if a



RESPONSE TO MOT. S.J.

                                                                                           Page 6 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 7 of 14 PageID #: 4079



       plaintiff’s claim were subject to dismissal solely due to her failure to request a

       correction, clarification, or retraction of the statement, a defendant would have no need

       to ever challenge whether a request was timely. Rather, the defendant would simply

       wait until the limitations period on the claim had expired and then move to dismiss the

       case.” Id. (citing City of Dallas v. TCI West End, Inc., 463 S.W.3d 53, 57 (Tex. 2015)

       (per curiam) (“[a]s a general principle, we eschew constructions of a statute that render

       any statutory language meaningless or superfluous”). If a defendant who did not receive

       a request for correction, clarification, or retraction was entitled to dismissal, there

       would be no need for the provisions of the statute providing for a limitation on damages

       or abatement. Id.

2.13   Since the holding in Hardy, three other intermediate appellate courts have considered

       the question of whether the DMA requires dismissal of a claim in the absence of

       compliance with the DMA. As Defendant has pointed out, one has answered in the

       affirmative. See supra ¶ 2.9. The other three have relied on the holding of the Hardy

       court and answered the same question in the negative. Cunningham v. Waymire, Cause

       No. 14-17-00883-CV (Tex. App. – Houston [14th Dist.] 2019); Warner Bros.

       Entertainment Inc. v. Jones, 538 S.W.3d 781, 812 (Tex. App. – Austin 2017, aff’d,

       Cause No. 18-0068 (Tex. May 8, 2020)); Cummins v. Lollar, Cause No. 07-16-00337-

       CV (Tex. App. – Amarillo May 3, 2018, pet. denied).

2.14   The Texas Supreme Court has, at least thusfar, declined to intervene with respect to the

       split of the First Court of Appeals with other intermediate appellate courts in Texas.

       Warner Bros. Entertainment. Inc. v. Jones, Cause No. 18-0068 (Tex. May 8, 2020)

       (expressly declining to consider whether dismissal is required when the statute of




RESPONSE TO MOT. S.J.
                                                                                         Page 7 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 8 of 14 PageID #: 4080



       limitations has elapsed without a sufficient request or change under the DMA). In its

       response to the dissenting opinion the Court writes: “In discussing the DMA, we

       correctly observe the legislature has enacted specific remedies, including “a time-

       limited process by which a defendant can secure ‘automatic abatement of the lawsuit

       when no timely or sufficient request has been made as required by Section 73.055. But

       we do not reach the hotly contested issue about the availability of any other remedies

       that may or may not be inferred from the statutory language.” Id.

D.     Plaintiff’s Judicial Admission That He Did Not Comply with the DMA Is Not
       Dispositive of the Issue

2.15   Although the Texas Supreme Court did not directly address the issue in Warner Bros.,

       that decision demonstrates that Plaintiff’s admission that he did not fully comply with

       the DMA is not necessarily dispositive of the issue. As this is a relatively new case, and

       one which has yet to be widely published, Plaintiff attaches a courtesy copy of the

       court’s opinion to this response as Exhibit “B”.

2.16   Defendant appears to mistakenly believe that the crux of this case relates to the false

       and defamatory allegations posted to his blog. ECF 175, ¶ 5. The defamatory

       statements contained in his blog, however, are more akin to a major sub-issue in this

       case. The origin of this case, and its primary focus from its onset, has been Defendant’s

       contact and targeting of Plaintiff’s employers and clients, and his publications both to

       them and concerning him, which were designed and intended to cause the termination

       of Plaintiff’s employment. After all, if Plaintiff was required to send notice under the

       DMA on every single occasion this Defendant made a defamatory per se statement

       about him to a third person, he would be required to hire a staff and open a branch of

       the U.S. Postal Service in his living room simply to deal with the volume of requests


RESPONSE TO MOT. S.J.

                                                                                       Page 8 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 9 of 14 PageID #: 4081



       that this Defendant would generate.

2.17   Plaintiff’s answer to Defendant’s request that he admit his non-compliance with the

       DMA was correct: Plaintiff did not strictly comply with the statutory language of the

       DMA through a singular communication to Defendant or his counsel (after Mr. Dorrell

       made an appearance) and is ethically prohibited from claiming otherwise. Pursuant to

       the statute, a request for correction, clarification, or retraction is sufficient if it (1) is

       served on the publisher; (2) is made in writing, reasonably identifies the person making

       the request, and is signed by the individual claiming to have been defamed or by the

       person’s authorized attorney or agent; (3) states with particularity the statement alleged

       to be false and defamatory and, to the extent known, the time and place of publication;

       (4) alleges the defamatory meaning of the statement; and (5) specifies the

       circumstances causing a defamatory meaning of the statement if it arises from

       something other than the express language of the publication. Tex. Civ. Prac. & Rem.

       Code § 73.055(d).

2.18   Notwithstanding the express language of the statute, the Warner Bros. case saw the

       Texas Supreme Court consider whether a responsive update, made by a defendant, to an

       allegedly false and defamatory story was sufficient to establish plaintiff’s compliance

       with the DMA. See Ex. B. It held that, because there was a change to the story at issue

       based upon a communication by either the plaintiff or his counsel, compliance with the

       DMA was established. Id. This was despite the fact that strict compliance with §

       73.055(d) – concerning respect to a request for correction, retraction, or change - had

       clearly not been established by the plaintiff. Id. The dissent strongly criticized the

       opinion of the majority noting that “under the Court’s standards – or lack of standards




RESPONSE TO MOT. S.J.
                                                                                             Page 9 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 10 of 14 PageID #: 4082



        – any Twitter message complaining of a story will be a request, any response by the

        publisher a change, and a plaintiff can proceed without further effort.” Id.

 2.19   In this case, in May of 2018, there was considerable discussion between Plaintiff and

        Defendant’s attorney, Mr. Dorrell, concerning the resolution of this case. In these

        communications, Plaintiff clearly insisted to Mr. Dorrell that the disparaging

        communications by Defendant to Plaintiff’s employers and clients needed to cease

        immediately and made several offers of settlement for the purpose of securing a quick

        resolution to this case and an end to Defendant’s stalking behavior. A copy of these

        communications is attached hereto as Exhibit “C”.

 2.20   Mr. Dorrell did not make any formal responses to Plaintiff’s settlement offers. Instead,

        Plaintiff read responses in the “comments” section of the “BV Files” blog (purporting

        to be from Defendant himself) and continued to receive harassing e-mails from

        Defendant’s “Dean Anderson” pseudonym indicating that the behavior would continue

        unabated. Plaintiff attaches copies of these comments and e-mail communications as

        Exhibit “D”. These demands and communications indicating an intent that Defendant

        cease and desist in contacting his clients and disparaging him are similar to those sent

        by the attorney for the plaintiff in Warner Bros. In fact, they are far more explicit.

 2.21   The process for a correction/change/retraction under the DMA works as follows: (a) the

        person makes a timely request for correction, clarificiation, or retraction not later than

        the 90th day after receiving knowledge of the publication; (b) the person requested to

        make the correction, clarification, or retraction may ask for additional information

        regarding the falsity not later than the 30th day after the request is received; and (c) a

        correction, clarification, or retraction is made not later than the 30th day after receipt of



 RESPONSE TO MOT. S.J.

                                                                                        Page 10 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 11 of 14 PageID #: 4083



        the request or receipt of the additional information concerning the falsity. Tex. Civ.

        Prac. & Rem. Code §§ 73.055 – 73.057.

 2.22   Although there is no dispute that Plaintiff’s correspondence with Mr. Dorrell did not

        contain all the information required under § 73.055(d), Plaintiff did make a

        communication to Defendant’s counsel which clearly indicated his insistence that the

        communications to his employers and clients immediately cease as well as a

        willingness to settle if such communications did cease. See Ex. C. Likewise, Defendant

        made a clear, unequivocal, and public response to Plaintiff’s demand: pound sand. See

        Ex. D. Thus, under the holding of Warner Bros., this Court should analyze whether

        Plaintiff’s correspondence to Mr. Dorrell during the month of May 2018 together with

        Defendant’s responses to that correspondence constitute compliance with the DMA

        under the unique circumstances of this case and whether, by failing to object to the

        adequacy of such correspondence as notice, whether Defendant has waived his right to

        challenge such sufficiency under § 73.058(c)-(d).

 E.     The Abatement Provision of the DMA Operates in a Similar Manner to the Texas
        Deceptive Trade Practices Act and the Texas Insurance Code.

 2.23   Defendant attempts to distinguish decisions under the Texas Deceptive Trade Practices

        Act (“DTPA”) and Texas Insurance Code in which courts have found dismissal

        inappropriate where a plaintiff failed to comply with a notice provision. ECF 175, ¶ 23.

        He notes that both of these statutes require notice only as a tool to potentially resolved

        the litigation early. ECF 175, ¶ 24 (citing Hines v. Has, 843 S.W.2d 464, 468-69 (Tex.

        1992)). However, this is exactly what the Hardy court determined as being the purpose

        of the DMA: “[t]he statutory provisions, and related legislative history, reveal that the

        public policy objective of the DMA is to ensure prompt mitigation of injury and



 RESPONSE TO MOT. S.J.
                                                                                       Page 11 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 12 of 14 PageID #: 4084



        damage as well as possible avoidance of lengthy and expensive litigation.” 536 S.W.2d

        at 47; Warner Bros., 538 S.W.3d at 813.

 2.24   The same manner attempted by Defendant in his motion, the Hardy court itself took

        special note of examples in which the legislature used clear statutory language

        indicating its intent to bar a plaintiff’s claim. It took specific note of Tex. Civ. Prac. &

        Rem. Code § 147.046 an Tex. Loc. Gov’t Code § 89.0041(a),(c), both of which contain

        statutory language directing a court to dismiss claims absent proper notice. 536 S.W.2d

        at n. 6.

 2.25   The legislature clearly intended the abatement provision of the DMA to operate in a

        manner that is the same, or substantially the same, as the abatement procedure under

        the DTPA. The abatement provision of the DMA permits a defendant who did not

        timely receive a written request for retraction to file a plea in abatement within 30 days

        after answering the suit. Tex. Civ. Prac. & Rem. Code § 73.062(a). The suit is then

        automatically abated in its entirety beginning eleven days after the plea in abatement is

        filed if the plea is verified and not controverted by affidavit of the plaintiff before the

        eleventh day. Tex. Civ. Prac. & Rem. Code § 73.062(b). If abated, the abatement

        continues (potentially indefinitely) until sixty days after the date the written request is

        served, or some later date as agreed. Tex. Civ. Prac. & Rem. Code § 73.062(c).

 2.26   In this case, rather than seeking any abatement of Plaintiff’s lawsuit, Defendant elected

        instead to pursue dismissal and sanctions under the Texas Citizen’s Participation Act.

        As this Court is painfully aware, this resulted in an appeal which delayed the lawsuit

        for nearly eighteen months while the Fifth Circuit considered an interlocutory appeal.

        By not timely filing a plea in abatement, Defendant waived his right to do so. Assuming



 RESPONSE TO MOT. S.J.

                                                                                         Page 12 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 13 of 14 PageID #: 4085



       that this Court rejects the other arguments of Plaintiff contained in this response,

       Defendant’s only remedy is to seek a ruling from this Court prohibiting the recovery of

       exemplary damages in this matter.

                                      III. CONCLUSION

 3.1   By creating a genuine issue of material fact with respect to his status as the publisher of

       the defamatory materials referenced in Plaintiff’s Third Amended Complaint,

       Defendant has plead himself out of court with respect to his motion for summary

       judgment under the DMA. Under the circumstances of this case, strict compliance with

       the DMA was not possible. Defendant should not be permitted to take advantage of the

       protections afforded to a publisher under the DMA while simultaneously denying that

       he published anything at all. In light of the unique factual circumstances of this case,

       the Court should also analyze Plaintiff’s early settlement communications to Mr.

       Dorrell, as well as Defendant’s responses, to determine whether it can find substantial

       compliance with the DMA consistent with the holding of the Texas Supreme Court in

       Warner Bros.

 3.2   Regardless of whether compliance with the DMA was possible, the Tubbs opinion by

       the Fifth Circuit concerning the DMA is not precedential. Since the Fifth Circuit’s

       holding in Tubbs, every intermediate appellate court in Texas (with the exception of the

       First Court of Appeals) has adopted the reasoning of the Fifth Court of Appeals in

       Hardy that the remedy for a failure to comply with the DMA is abatement; not

       dismissal. This is consistent with similar remedies under the DTPA and the Insurance

       Code requiring abatement rather than dismissal, as well as the clear intent of the

       legislature when construing the DMA as a whole. Defendant’s remedy under the DMA,




 RESPONSE TO MOT. S.J.
                                                                                      Page 13 of 14
Case 4:18-cv-00247-ALM Document 179 Filed 06/10/20 Page 14 of 14 PageID #: 4086



       if any, is a prohibition on the recovery of exemplary damages; not dismissal.

                                      IV.     PRAYER

 4.1   Plaintiff prays that Defendant’s motion for summary judgment be denied.

                                                    Respectfully submitted,

                                                    /s/ Jason Lee Van Dyke
                                                    Jason L. Van Dyke
                                                    PO Box 2618
                                                    Decatur, TX 76234
                                                    P – (940) 305-9242
                                                    Email: jasonleevandyke@protonmail.com

                               CERTIFICATE OF SERVICE

  I certify that a true and correct copy of the foregoing was electronically filed on the
  CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
  Dorrell, Attorney for Defendant.

                                                    /s/ Jason Lee Van Dyke
                                                    JASON LEE VAN DYKE




 RESPONSE TO MOT. S.J.

                                                                                   Page 14 of 14
